Citation Nr: 1035231	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  05-31 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 
1984, with additional service in the National Guard.  This matter 
is on appeal from the Jackson, Mississippi, Department of 
Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in April 2008 for further 
development and in July 2009 the claim was denied by the Board.  

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  In an April 2010 Order, the Court granted the parties 
Joint Motion for Remand (JMR), vacated the Board's July 2009 
decision, and remanded the matter to the Board for compliance 
with the instructions in the JMR.

As a procedural matter, the Board notes that the Veteran 
submitted a July 2010 statement referring to a recent submission 
of a VA treatment record.  This evidence was received after the 
last RO review and did not include a waiver.

The Board has reviewed the additional evidence but finds that it 
relates to a separate claim that is being processed and that this 
evidence is not relevant to the TDIU claim now before the Board.  
Accordingly, the Board concludes that there is no prejudice in 
proceeding with consideration of this case.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has two service-connected disabilities, each rated at 
20 percent, with a combined rating of 40 percent; however the 
combined rating is less than 70 percent, and he is not 
unemployable due solely to service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2009)


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings based upon individual unemployability 
may be assigned where the schedular rating is less than total, 
when it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, or as 
a result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).

In this case, the Veteran has the following service-connected 
disabilities: chondromalacia patella with painful plica band 
syndrome, right knee (20 percent disabling); and chondromalacia 
patella with painful plica band syndrome, left knee (20 percent 
disabling).  The combined service-connected disability rating is 
40 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  
Thus, the percentage criteria for TDIU are not met. 38 C.F.R. § 
4.16(a) (2009).

However, a total rating, on an extra-schedular basis, may be 
granted, in exceptional cases (and pursuant to specifically 
prescribed procedures), when a Veteran is unable to secure and 
follow a substantially gainful occupation by reason of service-
connected disabilities (per 38 C.F.R. §§ 3.321(b) and 4.16(b)).  
Hence, consideration of whether the Veteran is, in fact, 
unemployable, is still necessary.

The central inquiry is "whether a veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to a veteran's education, 
special training, and previous work experience, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Considering the 
pertinent evidence from the record as a whole, the Board finds 
that the criteria for a TDIU are not met.  

As the Veteran has failed to meet the applicable percentage 
standards, the Board shall consider whether he is unable to 
secure or follow a substantially gainful occupation as a result 
of his service-connected disabilities, which are his left and 
right knees.  

While the Veteran's DD 214 indicated during his active duty 
service, 1980 to 1984, he was assigned to an infantry division, 
his subsequent National Guard service, which ended in 1990, was 
that of a military policeman.  See December 1997 RO hearing 
transcript; August 1988 Report of Physical Examination.   He is 
also a high school graduate.

Throughout the record, the dates, duration, and descriptions of 
the Veteran's occupations vary.  In VA treatment reports of 
record, he sought medical care in June 1991 for a workplace 
injury to his left wrist.  He was described as an orderly in a 
nursing home who injured his left wrist moving a patient.  VA 
treatment reports dated July 1991 indicated his left wrist was 
still weak and that he remained off from work. 

In a March 1994 Social Security Administration (SSA) disability 
report, he indicated that he worked as an orderly and janitor in 
1991, as a security officer in 1992, and as a hospital escort 
technician from 1992 to 1993.  In a December 1995 SSA disability 
report, he indicated that he worked as a security officer from 
1985 to 1994, and then as a dockworker in 1994.  He described his 
duties as a security officer as making sure everything was 
"alright and secure," and described his duties as a dockworker 
as loading and unloading trucks.  

Further, he submitted a VA Form 21-8940 in December 1997 on which 
he listed his last employer being a freight company, for whom he 
worked from August 1994 to December 1994, and immediately prior 
to that he worked for a security company from May to August 1994, 
and he worked as an escort tech from December 1990 to January 
1993.  

In May 1999, the Veteran submitted information from his last 
employer, the freight company, which indicated he was employed, 
as an hourly platform dockman, from October 1994 until his 
employment was terminated in September 1995.

Finally, for the claim now on appeal, he indicated, in the 
September 2004 VA Form 21-8940, that he was employed as a 
hospital escort technician from October 1989 to June 1990, as a 
security officer from May 1990 to March 1991, and as a dock 
worker from August 1990 to September 1991.  He further indicated 
that he became too disabled to work in September 1991.  He 
attributed his inability to work to "pain in both legs."  

The Board has observed that throughout the several lists of 
employers and jobs that Veteran has provided, he has contradicted 
himself repeatedly and, regarding his last apparent job, his 
subjective report was contradicted by the objective information 
from his last known employer.  Therefore, the Board finds that 
the assertions of the nature and duration of his jobs to be less 
than reliable.  

He currently receives SSA disability benefits as a result of his 
bilateral knee disabilities as well as for nonservice-connected 
major depression.  The precise determination letter from SSA is 
not of record; however the "CDR" Worksheet indicates his 
disability date was December 1995 and the diagnosis was 
degenerative joint disease of both knees, mild mental 
retardation, and dysthymia (depressive disorder).  This worksheet 
also indicates as of October 2006 there had been no medical 
improvement of his orthopedic impairment or of his mental 
impairments. 
 
The Board acknowledges that the Veteran is in fact unemployed, 
and has been found by SSA to be disabled; however, "unemployed" 
does not mean "unemployable."  Moreover, SSA's determination 
appears to be based in part on a diagnosis of major depression, 
which is not a service-connected disability.  Hence, SSA's 
disability finding is not considered probative of his claim for a 
TDIU.  

Because service connection is a prerequisite for disability 
ratings under Title 38 but not for disability benefits under the 
Social Security Act, the disability "claim" in the two 
administrative proceedings is entirely different.  While the 
determination of the SSA is certainly probative evidence in 
support of the Veteran's claim, SSA regulations and 
administrative decisions, including its factual conclusions 
regarding the date on which the Veteran became unable to work, 
are not necessarily binding on VA or the Board.  See Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).

The underlying medical evidence was comprised largely of VA 
treatment records, which included a November 2005 VA left knee 
arthroscopy report wherein his left knee was found to be 
"pristine" and which included the surgeon's observation that 
the Veteran's claims of pain were a mental health issue.  (See 
also February 2006 orthopedic follow-up evaluation).      

The SSA medical evidence also contained a private July 2006 
mental status evaluation which concluded with a diagnosis of 
major depression, recurrent, without psychosis.  The physician 
observed, in relevant part, that the Veteran had a poor ability 
to follow rules, relate to co-workers, and deal with the public, 
but a fair ability to use judgment and interact with supervisors, 
as well as a poor ability to carry out complex job instruction, 
but a fair ability to carry out simple job instructions.  

Included as well was a private orthopedic evaluation, dated June 
1994.  For the Veteran's history, as of that point, the report 
included his service injury to both knees, as well as another 
left knee injury (working in the yard) he attributed to private 
employment at a hospital four to five years after his original, 
in-service injury.  He later asserted he also injured his neck 
with this fall.  He described his work history as having last 
worked in December 1993 as an escort technician at a hospital, 
prior to that he worked in housekeeping services for a year and a 
half, and that his jobs in the previous 5 to 7 years had been 
hospital associated work.  

The private orthopedist concluded with an opinion regarding the 
Veteran's capacity of work, again as of June 1994.  Noting he 
continued to receive treatment for his knees at the VA facility 
and that more surgery was likely, the physician opined the 
Veteran was temporarily, possibly permanently disable from his 
previous hospital work, which included housekeeping patient 
lifting to and from beds, pushing gurneys, and being on his feet 
all day.  

The physician thought the Veteran could do sedentary employment, 
provided he could move around to avoid stiffness and that he 
might even be able to do light duty work if treatment were 
successful.  The physician also found him a good candidate for 
vocational rehabilitation.  

The Veteran was afforded a VA joints examination in June 2004, a 
few months prior to the TDIU claim now pending.  The examiner 
found chondromalacia patella of both knee, status post 
arthroscopic surgery of both knees, and degenerative changes of 
bilateral menisci with chronic bilateral pain.  The claims file 
had been reviewed and the examiner succinctly described the 
Veteran's employment as that of a loading person for a freight 
company and as a patrol person for a security company.  

The Veteran denied any other medical problems than depression.  
The examiner observed the Veteran had not worked in several years 
"due to pain in both knees and depression" and that his work 
was mostly manual labor related.  The examiner concluded that 
considering the Veteran's difficulties in walking and carrying 
any weight, it would be difficult for him to obtain or maintain 
"gainful" employment.   

VA treatments reports of record included the surgery report for 
the left knee arthroscopy, which was dictated in early November 
2005.  This report noted the surgeon found a "pristine" 
patellofemoral joint, an intact medical meniscus and "pristine" 
cartilage in the medial compartment and in the lateral 
compartment an intact meniscus.  The Board observes a mid-
November 2005 VA psychology therapy note described the Veteran 
was walking slowly with considerable limping.  

The Veteran had the orthopedic clinic follow-up in late November 
2005.  The arthroscopy was considered unremarkable, other than 
the slight laxity of the anterior cruciate ligament, which may be 
physiologic.  He was walking without a limp, though he complained 
of some pain.  He was encouraged to return to "full activities" 
and he was discharged from the orthopedic clinic.

In March 2006, the Veteran was afforded another VA joints 
examination.  The examiner gave no opinion regarding his 
employability, though he repeated the employment history of the 
Veteran last working in 1991, after loading trucks, and that he 
retired "largely" because of the pain in his knees.

In December 2008, he was afforded another VA examination with the 
question put directly to the examiner regarding his ability to 
secure or follow employment.  Again the claims file was reviewed.  
This examiner also noted the Veteran's employment history of last 
working for a freight company and as a patrol person and that he 
denied other medical problems other than depression.  The Veteran 
also reported receiving social security disability benefits for 
his knees and "nerves."  

During a physical examination the Veteran complained "bitterly" 
of the pain through the motions and demonstrated marked guarding 
throughout all attempts.  The examiner concluded the Veteran 
would be able to do "at the most" a sit-down-type job only.  
The examiner thought he could not perform anything requiring 
bending, lifting, squatting, climbing or any extended period of 
weight bearing.  The examiner doubted he could work as a security 
guard again or as a dockworker.  The examiner concluded the 
Veteran could do "no more" than sedentary employment at the 
most in regard to his knee problems.    

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain or 
keep employment, but the ultimate question is whether a Veteran 
is capable of performing the physical and mental acts required by 
employment, not whether he or she can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  In this case, the Board does 
not consider a 20 percent rating for each knee to be a "high 
rating" as anticipated by Van Hoose.

While the Veteran's service-connected knee disabilities clearly 
interfere with his ability to seek and maintain employment, any 
schedular rating implies some degree of interference with 
employment.  After a review of the entire record, the Board finds 
that the evidence does not show that his right and left knee 
disabilities preclude his obtaining or following substantial or 
gainful employment.  

First, the Board cannot ignore the Veteran's less than credible, 
continuously varying list of jobs, employers, duration, and 
duties.  Though his representative referred to him as a laborer, 
the Board observes he is a high school graduate, and he served 
approximately 5 years in the National Guard as a military 
policeman, as service treatment reports of record refer to him.  
After that, to varying degrees, he worked in housekeeping, as an 
orderly in a nursing home, as an "escort technician" in some 
medical facility, as a private security guard, and finally as a 
platform dock worker.    

As well, the Board cannot ignore the evidence of other, 
nonservice-connected disorders that hamper the Veteran's 
employment.  The medical evidence underlying his Social Security 
disability determination includes diagnoses of major depression, 
mild retardation (low I.Q. cited) and chronic dysthymic disorder.  
The 2006 private mental status evaluation listed the ways his 
chronic major depression impacted negatively his ability to 
maintain a job.  Both the 2004 and 2008 VA examination reports 
that expressed an opinion regarding employment noted the Veteran 
was hampered by his knees (service-connected) and depression (not 
service-connected).

At a June 2004 VA joints examination, the examiner noted that the 
Veteran had not worked in several years due to pain in both knees 
as well as depression.  Considering the amount of difficulties 
associated with walking and carrying any weight, the examiner 
opined that it would be "difficult" for the Veteran to obtain 
or maintain gainful employment.  However, the Board finds this 
opinion to have limited probative value because of the examiner's 
assessment of the Veteran rested upon his having performed mostly 
"manual labor," after noting that the Veteran suffered from 
knee pain "and depression," and because of his difficulty 
walking.  

The examiner's finding is inconsistent with the record.  
Specifically, as discussed above, the Veteran's training as a 
military policeman was not manual labor, his psychiatric disorder 
was more than depression and was diagnosed as major depression, 
mild retardation and chronic dysthymia, and the November 2005 
left knee arthroscopy surgeon's report that found a "pristine" 
knee, followed by a follow-up evaluation that noted the Veteran 
did not walk into that evaluation with a limp and that he was 
discharged from the orthopedic clinic to return to his "full 
activities."  

However, the Board reiterates that the sole fact that a claimant 
has difficulty obtaining employment is not enough and that the 
ultimate question is whether a veteran is capable of performing 
the physical and mental acts required by employment, not whether 
he can find employment.

At the December 2008 VA examination, the examiner opined that the 
Veteran was capable of sedentary employment, but no more.  He 
further opined that the Veteran could not perform anything 
"requiring bending, lifting, squatting, climbing, or any 
extended period of weight bearing."  However, the examiner added 
that his knee disabilities would render him unable to perform his 
past duties as a security guard or dockworker.  

The Board observes that this opinion is very similar to the June 
1994 private orthopedic evaluation's opinion regarding his 
employment ability then.  The Board also observes, according to 
the objective evidence of the employment records from the freight 
company, it was a few months after this private 1994 orthopedic 
evaluation that the Veteran began his employment with the freight 
company as a platform dock worker, until he was terminated in 
September 1995.  

In the Board's view, the 2008 VA examiner's conclusion that the 
Veteran could perform sedentary work appears much more consistent 
with the overall picture presented by the clinical evidence of 
record, and his findings on examination.  The Board therefore 
finds his opinion to be more probative than that of the 2004 VA 
examiner.  

As well, the Board does not interpret the examiner's use of the 
phrase "at most" to imply or suggest that the Veteran was 
limited to marginal employment or some form of nominal 
employment.  Sedentary does not mean marginal.  His stated 
opinion was that the Veteran's service-connected knee disability 
rendered him capable of sedentary employment, which is consistent 
with the record.    

The Board acknowledges the Veteran's belief that his service-
connected knee disabilities are of such severity as to warrant 
entitlement to TDIU; however, the Board finds the medical 
findings, which directly address the Veteran's capacity or 
employment, to be more probative than his assessment of the 
severity of his knee disabilities.

The Board refers to an extensive discussion of the medical 
evidence and the Veteran's assertions regarding total disability 
set out above.  As discussed above, the Board finds the opinion 
of the December 2008 examiner to the best explained and most 
probative regarding his ability to engage in employment with 
regards to his service-connected disability.  He is competent to 
report his symptoms, and is competent to reach his own conclusion 
as to his ability to engage in employment.  However, in this 
case, his assertions are not consistent with the clinical 
evidence, and these discrepancies are not explained.  

The Board is cognizant of possible self interest which any 
veteran has in promoting a claim for monetary benefits.  The 
Board may properly consider the personal interest a claimant has 
in his or her own case, but the Board is not free to ignore his 
assertion as to any matter upon which he is competent to offer an 
opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may 
affect the credibility of testimony).  Here, while the Board 
accepts his report that he experiences pain, a symptom he is 
competent to report, and his ultimate conclusion that he is 
completely disabled is not consistent with the weight of the 
evidence, and the Board places less probative value on it.

In looking at the evidence in the light most favorable to the 
Veteran, the Board simply cannot find that he is unemployable due 
to his service-connected knee disabilities.  He filed his claim 
for a total rating in September 2004 and VA is tasked with 
determining as of that date whether he is unemployable as a 
result of service-connected disability.  

The medical evidence shows that the Veteran has been limited by 
his knee pain; however, the Board finds that the percentage 
criteria set forth at 38 C.F.R. § 4.16(a) have not been met, and 
the evidence does not demonstrate that the Veteran is 
unemployable due to his knee disabilities.  Further, there is no 
competent medical opinion suggesting that he is incapable of 
performing the physical and mental acts required of sedentary 
employment by reason of his knee disabilities alone.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  The appeal is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant may provide.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

Notice was provided regarding the claim for TDIU in September 
2004, prior to the initial adjudication of that claim.  Moreover, 
after the initial adjudication of the claim, the May 2008 letter 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

After issuance of the May 2008 letter, and opportunity for the 
Veteran to respond, the claim was readjudicated in the April 2009 
supplemental statement of the case.  Hence, he is not shown to be 
prejudiced by the timing of the latter notice regarding the TDIU 
claim.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of VA treatment records and 
opinions, and the report of multiple VA examinations.

The most recent December 2008 examination was performed by a 
medical professional, based on a review of claims file and 
solicitation of pertinent history and symptomatology from the 
Veteran.  The examiner performed a thorough examination of the 
Veteran, and included diagnoses and rationales consistent with 
the examination and record.  The Board finds that it is adequate 
to evaluate the claims on appeal.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App 295 (2008).

Next, the Veteran is in receipt of disability benefits from the 
Social Security Administration (SSA); however, that grant was 
effective at some date in the late 1990's; however the record 
contains the SSA's October 2006 determination that the Veteran's 
SSA-recognized disabilities remained sufficiently disabling.  
Therefore, the SSA documents were relevant.  See Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Also of record and considered in connection with the appeal are 
various statements submitted by the Veteran.  Significantly, 
neither he nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that has 
not been obtained.

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

TIDU is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


